        Case: 3:19-cv-00133-bbc Document #: 69 Filed: 09/08/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
LEANDER J. GREGG,
                                                                    ORDER
                           Plaintiff,
                                                                 19-cv-133-bbc
              v.

CORRECT CARE SOLUTIONS,
OFFICER NICHOLAS KERNS,
OFFICER DANIEL OATES
and DAVID PETERSON,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       On June 3, 2020, I entered an order granting defendants’ motion to dismiss plaintiff

LeAnder J. Gregg’s claims without prejudice for his failure to exhaust his administrative

remedies before filing suit. Dkt. #60. Plaintiff has filed a notice of appeal, dkt. #62, along

with a letter requesting his transcripts to be paid for under the Criminal Justice Act, dkt.

#66, and a transcript request form, dkt. #68. I construe plaintiff’s request as a motion for

a proceeding transcription at government expense pursuant to 28 U.S.C. § 753(f). The

request will be denied without prejudice.

       Under 28 U.S.C. § 753(f), a party proceeding in forma pauperis is entitled to a free

transcript only after the “trial judge or a circuit judge certifies that the suit or appeal is not

frivolous and that the transcript is needed to decide the issue presented by the suit or

appeal.” There have been no hearings in this case except for the telephone preliminary

pretrial conference conducted by United States Magistrate Judge Stephen Crocker on



                                                1
       Case: 3:19-cv-00133-bbc Document #: 69 Filed: 09/08/20 Page 2 of 2




October 30, 2019. Plaintiff has not explained how the transcript of the preliminary pretrial

conference is relevant to the issues he intends to raise on appeal. Because it does not appear

that plaintiff is raising a potentially meritorious challenge to something that occurred during

that particular proceeding, I will not ask the government to pay the costs of transcribing the

preliminary pretrial conference.


                                           ORDER

       IT IS ORDERED that plaintiff LeAnder J. Gregg’s motion for transcription of the

preliminary pretrial conference at government expense pursuant to 28 U.S.C. § 753(f), dkt.

#68, is DENIED without prejudice.

       Entered this 4th day of September, 2020.

                                           BY THE COURT:
                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              2
